
	

113 HR 5155 IH: To prohibit the National Endowment for the Humanities to provide funds to carry out the Popular Romance Project or any similar project relating to love or romance.
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5155
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit the National Endowment for the Humanities to provide funds to carry out the Popular
			 Romance Project or any similar project relating to love or romance.
	
	
		1.ProhibitionThe National Endowment for the Humanities may not provide funds to carry out the Popular Romance
			 Project or any similar project relating to love or romance.
		
